Citation Nr: 0601069	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 
14, 2002, for the award of service connection for diabetes 
mellitus, type II.

2.  Entitlement to service connection for keratoconus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1961 to 
April 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for diabetes 
mellitus, type II, assigning a 20 percent evaluation 
effective February 14, 2002; and denied service connection 
for keratoconus. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled for an August 2005 Board hearing, 
but did not appear.  The record shows that VA notified the 
veteran of the hearing in July 2005; and there is no 
indication the notice was returned as undeliverable.  
However, a January 2005 statement submitted by the veteran 
reflects a different return address than was used to notify 
the veteran of the Board hearing.  Additionally, a September 
2005 VA letter notifying the veteran that his case had been 
sent to the Board was returned as undeliverable in October 
2005.  As VA was on notice that the veteran's address had 
changed prior to the scheduled Board hearing, another hearing 
should be scheduled and the veteran should be notified using 
the latest address of record.

Therefore, in order to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for 
another Board hearing, using the address 
provided by the veteran on a letter 
submitted in January 2005.  The Board 
notes that the address reflects the 
veteran has relocated to another state; 
so the hearing should be scheduled at 
the RO most convenient to the veteran.  
He should be notified of the date and 
time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2005).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


